Title: From Thomas Jefferson to Thomas Mann Randolph, 14 May 1800
From: Jefferson, Thomas
To: Randolph, Thomas Mann



Dear Sir
Philadelphia May 14. 1800.

Congress having continued their session to this day, I shall leave this place tomorrow, & expect to pass through Richmond the 20th. or 21st. to mrs Bolling’s & the next day to join mr Eppes & Maria. probably I shall make 4. 5. or 6 days stay in that neighborhood. we have no foreign news. the Feds have determined to run Genl. Pinckney in conjunction with mr Adams, not without hope, by the aid of S. Carolina, to give him the preference. with some at least this is the view. but I think New England cannot be duped. you will see by the papers of this post that Pickering is dismissed & Marshal in his place; Mc.Henry resigned & Dexter in his place. I expect a bill will pass this day to disband the army. they are, on the approach of an election, trying to court a little popularity, that they may be afterwards allowed to go on 4. years longer in defiance of it. the N. York elections give us on the whole a certain majority of 8. to 12. on a joint vote. Jersey is also in a promising temper. kisses to my ever dear Martha & the little ones, & to yourself an affectionate Adieu.
